DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ankenman (7,942,210) in view of Griffith (590,479) and Way (2015/0101834).

Regarding claims 1 and 11, Ankenman discloses an agricultural tillage implement for an agricultural vehicle comprising:
A frame (30)
a rolling basket assembly (10), comprising:
A bracket (46,48,50) configured for connecting to the agricultural tillage implement
A first disk (54) and a second disk (56) configured for being rotatably connected to the bracket and spaced apart from one another by a distance
A plurality of chain assemblies (88), and each chain assembly comprising
A first end connected to the first disk and a second end connected to the second disk such that each chain assembly spans the distance between the first disk and the second disk (Figure 5)
A plurality of links (90) looped around one another and collectively forming each chain assembly

While Ankenman discloses the invention as described above, it fails to disclose that each link comprises a first loop, a second loop looped around the first loop and at least one projection extending outwardly from one of the first loop and the second loop.  Like Ankenman, Griffith also discloses a chain.  Unlike Ankenman, Griffith discloses that chain links can be formed utilizing links comprising a first loop (3), a second loop (4) that is looped around the first loop and at least one projection (7) extending outwardly from one of the first loop and the second loop.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a chain comprising the links 

While the combination of Ankenman and Griffith discloses the invention as described above, it fails to disclose that the projections extend outwardly from the loops such that they can perform a tillage function (not currently claimed).  Like the combination of Ankenman and Griffith, Way also discloses a tillage implement with chain link assemblies for performing tillage functions.  Unlike the combination, Way discloses that the chain links have end portions that extend outwardly from the loops such that they engage the ground surface to perform tillage functions.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to extend the link ends (7,8) of the loop elements of the combination outwardly as taught by Way to enable the chain to provide increased soil working during operation as the use of a know technique to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).

Regarding claims 2 and 12, the combination discloses that the plurality of links are looped around one another so that a respective first loop o fa respective link is looped around an adjacent second loop of an adjacent link.



Regarding claims 4 and 14, the combination discloses that the at least one projection of each link comprises a pair of projections (7,8) respectively extending outwardly from the first loop and the second loop.

Regarding claims 5 and 15, the combination discloses that each link is monolithically formed such that the pair of projections are integrally formed with the first and second loops of each link.

Regarding claims 6 and 16, the combination discloses that the pair of projections form an acute angle relative to one another.

Regarding claims 7 and 17, the combination discloses that the pair of projections at least partially contact the first loop and the second loop respectively.

Regarding claims 8 and 18, the combination disclose that each disk comprises a plurality of mounting members (86,92,94)) for mounting the first and second ends of each chain assembly.

Regarding claims 9 and 19, the combination discloses that the plurality of mounting members include a mounting plate (94) configured for receiving a fastener (86) for removably connecting each chain assembly to the first and second disks.

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064.  The examiner can normally be reached on Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671